Citation Nr: 1501769	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  

Entitlement to service connection for a bilateral hearing loss disability was originally denied by the RO in an April 2008 rating decision.  The Veteran filed a timely July 2008 Notice of Disagreement (NOD), after which the RO issued a November 2008 Statement of the Case (SOC).  The Veteran did not perfect his appeal with a Form 9 Substantive Appeal within a year from the issuance of the SOC.  As a result, the April 2008 rating decision became final.

Although new evidence has been associated with the file since the last adjudication of the claim of service connection for peripheral neuropathy of the upper extremities, the record reflects that the Veteran waived initial consideration of this evidence by the RO.  Therefore, the Board can proceed with review of that issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO's denial of entitlement to service connection for a bilateral hearing loss disability in April 2008 is final.

2.  Evidence received after the April 2008 final decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.

3. The preponderance of the evidence is against a finding that the Veteran currently has peripheral neuropathy of the bilateral upper extremities.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Peripheral neuropathy of the bilateral upper extremities was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Previously, the Veteran's service connection claim for a hearing loss disability had been denied in April 2008 because the evidence did not support a finding that the Veteran had a current bilateral hearing loss disability that was related to service.  As discussed, the Veteran filed a timely July 2008 Notice of Disagreement (NOD), after which the RO issued a November 2008 Statement of the Case (SOC).  However, the Veteran did not perfect his appeal.  As a result, the April 2008 rating decision became final.

Therefore, an unestablished fact necessary to substantiate the claim is competent evidence of a current bilateral hearing loss disability or a link between the Veteran's current condition and his active duty service.

The Veteran's April 2014 VA examination documents audiological testing results consistent with a hearing loss disability under 38 C.F.R. § 3.385.  As a result, the Board finds that there is now evidence of a current hearing loss disability, and as such new and material evidence has been submitted with respect to the Veteran's service connection claim for a bilateral hearing loss disability.

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was advised by a March 2010 letter of the evidence and information necessary to substantiate his claims on both a direct and secondary basis, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the April 2010 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination most recently for his claimed for peripheral neuropathy of the bilateral upper extremities in July 2014.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides a well-reasoned and adequately supported opinion. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection for Peripheral Neuropathy

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran currently asserts that he suffers from peripheral neuropathy of the bilateral upper extremities, which is a result of his active duty military service, or in the alternative, secondary to service-connected diabetes mellitus.  The Veteran filed his claim in February 2010.

VA treatment records and private treatment records show no evidence of treatment for peripheral neuropathy of the upper extremities.  As previously mentioned, the Veteran was most recently afforded a VA examination in July 2014.  The examiner concluded that the Veteran did not currently have peripheral neuropathy of the bilateral upper extremities.

Here the competent evidence establishes that the Veteran does not have the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for peripheral neuropathy of the bilateral upper extremities must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In reaching this conclusion, the Board has no reason to question that the Veteran experiences subjective symptoms consistent with peripheral neuropathy of the bilateral upper extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In fact, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of peripheral neuropathy of the bilateral upper extremities is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's assertions that he currently has peripheral neuropathy of the bilateral upper extremities are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that peripheral neuropathy of the bilateral upper extremities has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.


ORDER

The previously denied claim of entitlement to service connection for a bilateral hearing loss disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus is denied.


REMAND

The Veteran was diagnosed with a bilateral hearing loss disability at his April 2014 VA audio examination.  In addition, pursuant to his DD214 and additional Personnel records, VA has conceded that the Veteran was subject to hazardous noise exposure while in service.  However, the Board finds that an addendum to the April 2014 VA opinion is necessary in order to properly determine the etiology of the Veteran's current hearing loss disability.

The April 2014 VA examiner concluded that the Veteran's hearing loss disability was less likely than not related to his military service.  In reaching this conclusion, the examiner explained that the "Veteran's hearing thresholds at time of entrance and separation were within normal limits.  According to the American College of Occupational Medicine Noise and Hearing Conservation Committee, 'a noise induced hearing loss will not progress once it is stopped.'  Therefore it is my opinion that the Veteran's current bilateral hearing loss is less likely than not related to military noise exposure."  While the Board acknowledges the medical literature cited by the Veteran, in providing a rationale regarding his opinion on the etiology of the Veteran's tinnitus the examiner explained that there were some significant threshold shifts between the Veteran's entrance and separation examinations.  These threshold shifts were part of the examiner's rationale in determining that the Veteran's tinnitus was related to his military service.  As a result, the Board finds that an addendum opinion addressing the significance of these threshold shifts with respect to the Veteran's hearing loss disability is necessary.  In addition, the examiner should address whether the Veteran's hearing loss disability is etiologically linked to his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this Remand to the April 2014 VA examiner.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, if an addendum opinion will suffice. 

Following a review of this Remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss disability is associated with his military service, to include any in-service noise exposure.  

In doing so, the examiner should specifically address the "significant thresholds shifts" noted between the Veteran's entrance and separation examinations.  In addition, the examiner should comment on whether the Veteran's tinnitus is etiologically linked to his hearing loss disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


